
	
		III
		111th CONGRESS
		2d Session
		S. RES. 553
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Ms. Stabenow (for
			 herself and Mr. Lieberman) submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress should unwaveringly uphold the dignity and independence of older
		  Americans.
	
	
		Whereas
			 older Americans are a diverse group of men and women who have worked hard
			 throughout their lives to provide for their families and defend the United
			 States during critical periods in history;
		Whereas
			 older Americans deserve a dignified, secure, and independent retirement for the
			 years of service they have provided to the United States;
		Whereas
			 the percentage of the United States population that is 65 years of age or older
			 is rapidly expanding, particularly veterans;
		Whereas
			 many Americans are living longer, working longer, and enjoying healthier, more
			 active lifestyles than past generations;
		Whereas
			 older Americans rely heavily on Federal programs such as Social Security,
			 Medicare, Medicaid, and, for veterans, TRICARE, for financial security and
			 high-quality, affordable health care;
		Whereas
			 the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) provides federally
			 funded community-based social services and nutritional support programs to more
			 than 10,000,000 older Americans each year;
		Whereas
			 notwithstanding Federal programs, older Americans experience greater financial
			 losses during economic downturns and are subject to higher incidences of
			 poverty, hunger, and homelessness;
		Whereas
			 older Americans seek to leave a legacy of a strong and stable economy to future
			 generations that maintains a commitment to Social Security, Medicare, Medicaid,
			 and the provision of benefits to veterans;
		Whereas
			 older Americans are increasingly the victims of fraud, scams, exploitation, and
			 even physical abuse, actions that threaten the dignity, financial security, and
			 access to quality health care of older Americans; and
		Whereas
			 the 111th Congress has passed legislation that—
			(1)protects the dignity of older Americans by
			 strengthening efforts to eliminate waste, fraud, and abuse in Medicare and
			 Medicaid; and
			(2)prevents irresponsible lending practices
			 that target older Americans and threaten to erode the resources that older
			 Americans have worked their entire lives to save: Now, therefore, be it
			
	
		That it is the sense of the Senate that
			 Congress should unwaveringly uphold the dignity and independence of older
			 Americans by supporting efforts that guarantee for the older Americans—
			(1)financial security;
			(2)quality and affordable health and long-term
			 care;
			(3)protection from abuse, scams, and
			 exploitation;
			(4)a strong economy now and for future
			 generations; and
			(5)safe and livable communities with adequate
			 housing and transportation options.
			
